
	

115 HR 5685 : Medicare Opioid Safety Education Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5685
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XVIII of the Social Security Act to provide educational resources regarding opioid
			 use and pain management as part of the Medicare & You handbook.
	
	
 1.Short titleThis Act may be cited as the Medicare Opioid Safety Education Act of 2018. 2.Provision of information regarding opioid use and pain management as part of Medicare & You handbook (a)In generalSection 1804 of the Social Security Act (42 U.S.C. 1395b–2) is amended by adding at the end the following new subsection:
				
 (d)The notice provided under subsection (a) shall include— (1)educational resources, compiled by the Secretary, regarding opioid use and pain management; and
 (2)a description of alternative, non-opioid pain management treatments covered under this title.. (b)Effective dateThe amendment made by subsection (a) shall apply to notices distributed prior to each Medicare open enrollment period beginning after January 1, 2019.
			Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
